



EXHIBIT 10.17


 


ACTIVISION, INC.


SUB-PLAN TO THE


SECOND AMENDED AND RESTATED


2002 EMPLOYEE STOCK PURCHASE PLAN

FOR INTERNATIONAL EMPLOYEES, AS AMENDED


FOR ELIGIBLE EMPLOYEES IN THE EUROPEAN ECONOMIC AREA (“EEA”)


 

 

1.         Purpose of the Sub-Plan

 

(a)        The Board of Directors of Activision, Inc. (the “Company”) has
established the Activision, Inc. Second Amended and Restated 2002 Employee Stock
Purchase Plan for International Employees, as amended (the “Activision
International Plan”), to provide Eligible Employees with a convenient means to
acquire an equity interest in the Company, to enhance such employees’ sense of
participation in the affairs of the Company and its subsidiaries, and to provide
an incentive for continued employment.

 

(b)        Paragraph 3(b) of the Activision International Plan specifically
authorizes a committee appointed by the Board of Directors of the Company (the
“Committee”) to adopt such rules, guidelines and forms as it deems appropriate
to implement the Plan.

 

(c)        The Committee has determined that it is appropriate and advisable to
establish a sub-plan to the Activision International Plan for the purpose of
complying with applicable local laws implementing the EU Prospectus Directive
2003/71/EC (November 4, 2003).

 

(d)        The rules of this sub-plan (the “Sub-Plan”) shall, together with the
rules of the Activision International Plan, govern the offering of and the
participation in the Activision International Plan with respect to all Eligible
Employees located in any European Union (“EU”) Member State or European Economic
Area (“EEA”) treaty adherent state.

 

 

2.         Terms of the Sub-Plan

 

(a)        Any capitalized term used but not defined herein shall have the
meaning given to such term in the Activision International Plan.

 

(b)        Notwithstanding any other provision in the Activision International
Plan, in no event shall the total consideration paid through payroll deductions
authorized or Alternative Payments made by Participants located in EU Member
States and EEA treaty adherent states for the purchase of Stock under the
Activision International Plan, when combined with the total consideration of all
other offers to the public by the Company of its Stock within any EU Member
State or EEA treaty adherent state, exceed the amount of €2,499,999 in a
12-month period.

 

In order not to exceed this limit, the Company reserves the right to limit the
number of shares of Stock that may be purchased by each Participant to ensure
that the total consideration

 


 

of all offers of Stock within any EU Member State or EEA treaty adherent state
does not exceed €2,499,999 in a 12-month period.  Any such limit imposed under
this Sub-Plan will be applied to all Participants on similar terms and on a
pro-rata basis.

 

(c)        Subject to the terms of the Activision International Plan, the
Committee reserves the right to amend or terminate the Sub-Plan, as contained
herein, at any time.

 

 

2
